DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant did not amend the claims. 

Response to Arguments
	Applicant’s argument and declaration of Dr. Christopher L. Carpenter have been thoroughly considered in their entirety.  
	The examiner notes that a determination of a prima facie showing of obviousness is based upon whether or not the teachings of the cited references as a whole would provide a person of ordinary skill in the art a motivation to arrive at the claimed methods with a reasonable expectation of success.  Declarant is merely one of many persons that qualify as a POSA.  Konstantinopolous et al. are POSA; Telli are POSA; and Abkevich et al., are also POSA.

	A summary of the prior art indicates:
	The examiner notes that Sandhu is clear in teaching niraparib to have durable antitumor activity in carriers of BRCA1 and BRCA2 mutations and in patients with sporadic high-grade serous ovarian cancer.  Sandhu also teaches niraparib treats platinum-sensitive and platinum-resistant cancer.  Konstantinopolous teaches platinum-sensitivity is used as a clinical surrogate to 
	The examiner’s response.
	The main point to Applicant’s declaration and argument appears to be that while BRCAm causes HR deficiency, HRD can also be caused in other ways.   Applicant’s focus is on HR deficiency determined solely by BRCA1/2 mutation status.  
The examiner notes that the prior art focuses on a second relationship that is arguably stronger and more pertinent to the instant claims.  That relationship is the relationship between platinum resistance/sensitivity and HR deficiency.  The rejection of record is based on the totality of information provided to a POSA by both: (1) platinum resistance/sensitivity and (2) BRCAm status.
	These two variables, when viewed together, provide a substantial amount of predictability (i.e., a reasonable predictability) as to a subject’s HRD status.
Sandhu explains that niraparib treats both BRCAwt and BRCAm ovarian cancers as well as platinum-resistant and platinum-sensitive cancer.  Based on the teachings referred to below, a POSA, such as Konstantinopolous, would understand that Sandhu is providing a reasonable expectation of success that niraparib would treat HR deficient and non-HRD cancers.
Sandhu shows the following:
	1) Three of 9 patients with platinum-resistant BRCAm ovarian cancer achieved a RECIST and CA125 response for 281 days up to 347 days; and
	2) Five of 10 patients with platinum-sensitive BRCAm ovarian cancer achieved a RECIST and CA125 responses for a median of 431 days;
sporadic platinum-resistant ovarian cancer achieved a RECIST and CA125 responses for 82 days up to 199 days; and
	4) Two of three patients with sporadic platinum-sensitive ovarian cancer achieved a RECIST and CA125 responses for 310 days up to 578 days.

I.	Response to platinum-based agents is used to identify subjects as HRD.
Konstantinopolous explains that there is presently no prospectively validated biomarker of HR deficiency that has been incorporated into clinical practice and this remains an active area of investigation.  A reason that HR deficiency biomarkers are unable to be used is that they require a cancer specimen that has been exposed to some form of radiation or chemotherapy ex vivo before the RAD51 foci or other DNA repair complex can be evaluated.  However, HR deficiency has been used as a clinical surrogate of platinum sensitivity. See p6, 2nd full par.    More specifically, the correlation of HR deficiency and response to platinum therapy is related to the restoration of proficient HR.  Platinum sensitivity is used to determine whether or not a tumor would respond to PARP inhibitors.  Clinical trials have used platinum sensitivity to identify a patient with HR deficient tumors. See p6, 2nd full par.  Thus, after testing a subject with platinum based agents as a typical common first line treatment (and as required by the instant claims), a subject can then be characterized as having an HR deficient or proficient tumor because of the high correlation of HR deficiency and response to platinum-based agents.  

	II. 	BRCA deficiency is significantly associated with HRD score; HRD status threshold correctly identified all subjects as BRCAm or non-BRCAm; and when BRCA is intact, there are very few subjects with an HRD score below 42.

Even further, Abkevich explains that HRD scores including LOH, TAI, and LST are each significantly associated with BRCA1/2 deficiency. See par. 370. Telli explains that when BRCA is intact, there are very few subjects with an HRD score below 42. See p4.  Conversely, as BRCA deficiency increases, the HRD score increases from above forty to a median of 64.  The mean HRD score was significantly higher in BRCAm cancers than non-mutant tumors.  All but one BRCAm cancers had an HRD score less than 42. See p5.  Further, the HRD status threshold correctly identified all subjects as BRCAm or non-BRCAm.  Telli explains that HRD score is the sum of LOH, TAI, and LST scores. See abstract.
	Thus, Telli and Abkevich would appear to interpret BRCAm status as an indication of HRD status.  Telli and Abkevich are POSA.
	These data shown above indicate that both platinum-resistant and platinum-sensitive cancers can be treated with niraparib.   A POSA understands: (1) HRD status is a clinical surrogate of platinum sensitivity; and (2) clinical trials use platinum sensitivity to identify a patient with HR deficient tumors, would interpret that to mean: niraparib will treat HRD and non-HRD cancers.
The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). In other words, each piece of rebuttal evidence prima facie case. All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness). See In re Piasecki, 745 F.2d 1468, 223 USPQ 785 (Fed. Cir. 1984) for a detailed discussion of the proper roles of the examiner’s prima facie case and applicant’s rebuttal evidence in the final determination of obviousness. 
	
(Maintained)- Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91, 93-97, 99, 101, 128-130, and 150-155 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et a., “The poly(ADP-ribose) polymerase inhibitor niraparib (MK4827) in BRCA mutation carriers and patients with sporadic cancer: a phase 1 dose-escalation trial,” Lancet Oncol 2013;14:882-92 (cited in IDS), in view of Michie et al., “Final Result of the phase I trial of niraparib (MK4827), a poly(ADP)ribose polymerase (PARP) inhibitor incorporating proof of concept biomarker studies and expansion cohorts involving BRCA1/2 mutation carriers, sporadic ovarian, and castration resistant prostate cancer (CRPC),” Journal of Clinical Oncology 31, no. 15, May 20, 2013, 2513, and in view of Konstantinopolous et al., “Homologous recombination deficiency: Exploiting the fundamental vulnerability of ovarian cancer,” Cancer Discov. 2015 November; 5(11):1137-1154, and in view of STN CAS RN: 1613220-15-7, July 1, 2014, in view of Telli et al., Homologous Recombination Deficiency (HRD) Score Predicts Response to Platinum-Containing Neoadjuvant Chemotherapy in Patients with Triple-Negative Breast Cancer,” Clin Cancer Res (published online March 8, 2016), and in view of Abkevich et al., (US2014/0363521).
	Sandhu teaches niraparib treats platinum-resistant high-grade serous ovarian cancer at a maximum tolerated dose of 300 mg. See p882.  The Specification defines free base as any form of niraparib.  Antitumor activity was reported in both sporadic high-grade and serous tumors and BRCA1 or BRCA2 mutation carriers.  Sporadic cancers are defined as non-inherited cancers. See p883, 1st par.  Niraparib (MK4827) is orally bioavailable as a PARP-1 and PARP-2 inhibitor in models with BRCA loss and PTEN function. See p883, 2nd par.  Dose expansion (i.e., part B of the study) was exclusively undertaken in patients with sporadic platinum-resistant high-grade serous ovarian cancer.  Patients enrolled in part B did not have a known BRCA1 or BRCA2 mutation carrier status. See p883, 5th par.  Participants received niraparib daily in a 21-day cycle.  In part A, a 7 day break between cycles was given.  Patients that experiences dose-limiting toxic effects could have up to two dose reductions to manage those effects. See p884, 2nd par.  The th full par.  Of the patients that could be assessed 22 of 27 patients with sporadic high-grade serous ovarian cancer were assessed.  Two of the 3 platinum sensitive ovarian cancer had durable partial response.  Three of 19 with platinum-resistant ovarian cancer had partial responses and an additional three had stable disease for 120 days or more. See p889.  Sandhu concludes that niraparib is able to treat BRCA1 and BRCA2 mutation cancers as well as sporadic cancers.
	If a subject experiences side effects that limit their ability to take 200 mg, it would be logical to drop the dosage to administer an acceptable dosage.  Sandhu teaches antitumor efficacy and PARP inhibition at dosages of 60 mg and 80 mg.  A dosage would be optimized for each particular patient. Such dosage would be optimized as explained below.
	More specifically, dose escalation was exclusively undertaken in patients with sporadic platinum-resistant high grade serous ovarian cancer and this was done on the basis that these tumors are enriched for HRD repair defects.  Moreover, “Two of three patients with sporadic platinum-sensitive high-grade serous ovarian cancer achieved durable partial responses by RECIST or CA125 GCIC, or both (one given 30 mg/day for 310 days and one received 60 mg/day for 578 days; figure 4, table 5).”  The patient who received 60 mg/day attained a 57% tumor reduction. See p889, 1st par.  “The dose was then increased to 210 mg/day, resulting in stable disease for a further 9 months.”  Among tested subjects, 3 subjects out of 19 had partial responses, 3 more had stable disease for 120 days or more, including one with tumor regression for 226 days. See p889-890, bridging par.  

We have shown that niraparib—an oral potent, selective PARP-1 and PARP-2 inhibitor—has favourable pharmacokinetics, inhibits PARP activity, is well tolerated up to the recommended phase 2 dose of 300 mg/day, and has antitumour activity in carriers of BRCA1 and BRCA2 mutations and patients with sporadic cancers.

Further, niraparib exhibited dose proportional pharmacokinetics.
To our knowledge, niraparib is the second PARP-1 and PARP-2 inhibitor to have durable antitumour activity in carriers of BRCA1 and BRCA2 mutations and in patients with sporadic high-grade serous ovarian cancer.

	Even further, the examiner agrees and finds that Sandhu indicated that 300 mg was the maximum tolerated dose.  Sandhu does not disparage the efficacy of lower dosages.  Sandhu does indicates that PARP inhibition exceeded 50% with a dosage of 80 mg and doses greater than 60 mg had antitumor activity. See abstract.  Further, Table 3 in Sandhu shows that adverse events overall substantially increased at 300 mg as compared to 210 mg.  See Table 3 shown below.

    PNG
    media_image1.png
    455
    1212
    media_image1.png
    Greyscale

The number of subjects with an adverse event at 210 mg was a total of 4 at the level of G3 and 0 at the level of G4.  However, at 300 mg there were 19 at the level of G3 and 3 at the level of G4.  Thus, it is clear from Sandhu that side effects are much more prevalent at 300 mg than at 210 
	It is obvious to continue a course of treatment when a subject is shows signs of PFS.  It is obvious to continue a treatment that works.  Further, Sandhu shows treatment for extensive periods of time including up to 578 days, 431 days, and 347 days, e.g.  Further, dose titration within the known acceptable ranges for treatment would not appear to require anything other than routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See M.P.E.P. § 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Michie confirms Sandhu’s findings.  Michie concludes: “Niraparib was well tolerated and has promising antitumor activity in BRCA-MCs, sporadic HGSOC, and CRPC.”  Niraparib treated platinum-sensitive and platinum resistant cancers.  Two out of 3 subjects had partial responses in platinum-sensitive patients and 7/20 partial responses or stable disease in platinum resistant patients after 16 weeks.  Because HRD status, as explained by Konstantinopolous, is determined based on platinum resistance or platinum sensitivity, the trial results showing that both platinum sensitive and platinum resistant cancers show promising treatment indicates to a POSA that such treatment is promising in HRD negative and HRD positive status patients.  Michie teaches administration of doses including 30 mg to 400 mg (od) continuously. 
	Sandhu and Michie do not explicitly teach HRD status characterization. 
However, HR deficiency has been used as a clinical surrogate of platinum sensitivity. See p6, 2nd full par.  In other words, it appears standard to not “first” test HRD characterization in a study and in fact, treatment with something else, appears required to positively evaluate for HRD in a subject.  More specifically, the correlation of HR deficiency and response to platinum therapy is related to the restoration of proficient HR.  Platinum sensitivity is used to determine whether or not a tumor would respond to PARP inhibitors.  Clinical trials have used platinum sensitivity to identify a patient with HR deficient tumors. See p6, 2nd full par.  Thus, after testing a subject with platinum based agents as a typical common first line treatment, a subject can then be characterized as having an HR deficient or proficient tumor because of the high correlation of HR deficiency and response to platinum based agents.  In other words, characterizing a subject’s HR status is not done “first” and has been known to be done only after platinum-based treatment.  
Further, Telli explains that the loss of BRCA1/2 function is assumed to result in HR deficiency. See p4.  As shown in the samples below and the HRD deficiency chart, while BRCA is intact, there are very few subjects with an HRD score below 42. See p4.  Conversely, as BRCA deficiency increases, the HRD score increases from above forty to a median of 64.  The mean HRD score was significantly higher in BRCAm cancers than non-mutant tumors.  All but one BRCAm cancers had an HRD score less than 42. See p5.  Further, the HRD status threshold 
	Moreover, Abkevich explains that an LOH signature based on tumor profiles is highly correlated with defects in BRCA1/2 and other HDR pathway genes in ovarian cancer.  LOH and TAU region scores are also each highly associated with BRCA1/2 deficiency in all subtypes of breast cancer.  Overall, HRD scores including LOH, TAI, and LST are each significantly associated with BRCA1/2 deficiency. See par. 370. 
With respect to those claims drawn to niraparib tosylate monohydrate, the examiner notes that this salt form of niraparib was known as least as early as July 1, 2014, as shown in the STN record shown below.

    PNG
    media_image2.png
    675
    636
    media_image2.png
    Greyscale


	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Sandhu, Michie, Konstantinopolous, Telli, and Abkevich.  One would be motivated to do so because niraparib is taught to treat ovarian cancers, including those defined by BRCA mutations and those that are not.  Treatment with niraparib is shown to be successful in subjects with platinum sensitive and platinum resistant cancers without BRCA1/2 mutations.  More importantly, these subjects without BRCA1/2 mutations are substantially likely to also not have an HR deficiency as defined herein.  A dose that is optimal is 300 mg (as a maximum tolerated dose), although it is clear that when adverse events occur, which is most frequently the case at 300 mg, the dosage can be decreased up to two times to alleviate those events.  Based on the dosing used by Sandhu and confirmed by Michie, 2 dose reductions would drop a 300 mg dose to 290 mg and then to 210 mg if the smallest decreases in dosing were exercised.  Such events would appear to include NCI-CTCAE grade 3 or 4 treatment-related SAE/AE.  The most commonly observed side effects included thrombocytopenia, anemia, and neutropenia, among others.  In a particular study, the subjects with high-grade serous ovarian cancer were treated and only thereafter characterized based on BRCA mutation and/or HRD status.  The treatment regimens, including timing and dosage would be optimizable through routine experimentation to the extent that the teachings of the prior art differ in any respect from those regimens taught.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is particularly the case when Sandhu treated subjects for up to 578 days, which is almost 21 months.  Further, logic indicates that a subject experiencing a successful treatment would likely to maintain that treatment indefinitely, absent evidence to the contrary.  The instant claims are examined based on the active steps of administration and the subject population.  However, absent evidence to the contrary, those parameters of efficacy claimed by Applicant, including prolonged progression free survival appear to be taught by the cited prior art.  As such, there is a reasonable and predictable expectation of success that undertaking the claimed active steps would result in treatment of a claimed cancer in a claimed subject, as explained herein.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                             

/JARED BARSKY/Primary Examiner, Art Unit 1628